DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 13 and 19 respectively reciting to instances of “a radiator” are indefinite, since it’s unclear how or whether these two instances are the same or different. 
All dependent claims are rejected for depending on claim 1, 13 or 29. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable integrated antenna (method). 

The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
13. (Currently Amended) A terminal, comprising: 
an integrated antenna, including: 
a first portion having a first shape; 
a second portion having a second shape different from the first shape, wherein the first portion and the second portion form a first radiator of a first antenna operating in a first frequency band; and 
an antenna array, arranged parallel on the second portion, the second portion being a metal substrate board of the antenna array, wherein the antenna array and the second portion form a second radiator of a second antenna operating in a second frequency band having a higher frequency range than the first frequency band, and radiator second radiator; 
wherein the first frequency band of the integrated antenna is a sub-6G or 4G/3G/2G frequency band, and the second frequency band of the integrated antenna is a mmWave frequency band. 

18. (Canceled)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Yang” (US 10454156).
Claims 1 and 13: As best understood, Yang discloses a terminal 200 (Fig. 2), comprising: 
an integrated antenna 500 (Fig. 5), including: 
a first portion (120, 130) having a first shape; 
a second portion 110 having a second shape, wherein the first portion and the second portion (inherently) form a radiator of a first antenna operating in a first frequency band; and 
an antenna array (150, 160, 170), arranged parallel on the second portion 110, the second portion being a metal substrate board of the antenna array (see Fig. 4 and col. 2, ll. 46-54; a skilled artisan would appreciate that “a metal substrate board”, such as 110, is routinely used in an antenna “ground element”), wherein the antenna array and the second portion (inherently) form a radiator of a second antenna operating in a second frequency band (col. 4, first para.), and the radiator of the first antenna shares the second portion 110 (for grounding and signal reflecting purposes) with the radiator of the second antenna.  
Yang fails to expressly teach the second frequency band having a higher frequency range than the first frequency band. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Yang’s invention such that the second frequency band has a higher frequency range than the first frequency band, in order to fine tune antenna operation according to different requirements (col. 6, ll. 64-67), and achieve communication diversity (col. 1, ll. 23-32). 
Method claim 19 recite limitations that are same in scope to claim 13; accordingly, claim 19 is rejected for the aforementioned reason(s). 

Claims 4-6, 9-10 and 16: Yang discloses wherein the first shape is a strip shape (see Fig. 5); 
wherein the second shape is a strip shape (see Fig. 5); 
wherein the first portion and the second portion are made from metal material (col. 2, ll. 46-54); 
wherein the antenna array is located on a front side (in a plan view; i.e., from top) of the second portion (see Fig. 5).  
wherein the first antenna includes: a feed point FP located on a first side of the second portion; and a ground point 131 located on a second side of the second portion, opposite to the first side of the second portion (see Fig. 5).
 
Allowable Subject Matter
Claims 8, 11-12, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Napoles (US 9484631), Figs. 4-6
Dalmia (US 2018/0034134), Fig. 4
Bolin (US 2004/0137950), Figs. 1-6
Edwards (US 2019/0319367), Fig. 7
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845